*330Territory of Michigan, to wit—The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you take Joel Thomas, if to be found within this territory, and him Safely Keep, So that you have his body before our judges at Detroit, on the third monday in September next, to Satisfy Andrew Macison one hundred eighty Six dollars & forty one cents, which were adjudged to the Said Andrew in our Said court before our judges, at Detroit for his damages; and also Sixteen dollars ninety three cents and three fourths of a cent for his costs & charges which in our Said court were adjudged to the Said Andrew; and have there this Writ. Witness Augustus B. Woodward, one of the judges of our Said court, at Detroit, the twentieth day of april, one thousand eight hundred twelve.
Peter Audrain Clk. S.C.T.M.